                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:19-cv-00197-RJC-DCK

SEMARIA GASS,                             )
                                          )
             Plaintiff,                   )
                                          )
               v.                         )
                                          )                     ORDER
NGOC NGUYEN, CHRISTY HUONG,               )
VI TRUONG, and TRAM NDO,                  )
                                          )
             Defendants.                  )
                                          )

       THIS MATTER comes before the Court on Defendant Ngoc Nguyen’s Motion

to Dismiss, (Doc. No. 7), Defendant Tram Ndo’s Motion to Dismiss, (Doc. No. 10),

and the Magistrate Judge’s Memorandum and Recommendation (“M&R”), (Doc. No.

27).

I.     BACKGROUND

       On April 23, 2019, Plaintiff filed her pro se Complaint against Defendants

Ngoc Nguyen, Christy Huong, Vi Truong, and Tram Ndo. (Doc. No. 1.) On July 9,

2019, Defendants Nguyen and Ndo filed their respective motions to dismiss. (Doc.

Nos. 7 & 10.) In the M&R, the Magistrate Judge recommended that this Court

grant the motions. (Doc. No. 27, at 6.) The Magistrate Judge advised the parties of

their right to file objections within fourteen days, (Doc. No. 27, at 7); however, no

objections were filed, and the time for doing so has expired.

II.    STANDARD OF REVIEW

       The district court may assign dispositive pretrial matters pending before the
court to a magistrate judge for “proposed findings of fact and recommendations.” 28

U.S.C. § 636(b)(1)(B). The Federal Magistrate Act provides that a district court

“shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1);

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

III.   DISCUSSION

       As no objection to the M&R has been made, the parties have waived their

right to de novo review of any issues covered in the M&R. After review of the M&R

and the entire record, the Court determines that the recommendation of the

Magistrate Judge to grant Nguyen’s and Ndo’s motions to dismiss is fully consistent

with and supported by current law. Therefore, the Court adopts the M&R.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.    The Magistrate Judge’s M&R, (Doc. No. 27), is ADOPTED; and

       2.    Nguyen’s and Ndo’s motions to dismiss, (Doc. Nos. 7 & 10), are

             GRANTED, and Nguyen and Ndo are dismissed from this action.




                                          2
Signed: March 6, 2020




             3
